 


110 HR 270 IH: Trafficking Victims Protection Reauthorization Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 270 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Smith of New Jersey (for himself and Mr. Wolf) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize appropriations for fiscal years 2008 through 2010 for the Trafficking Victims Protection Act of 2000, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Trafficking Victims Protection Reauthorization Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Authorizations of appropriations 
Sec. 101. Authorization of appropriations in support of the Interagency Task Force to Monitor and Combat Trafficking. 
Sec. 102. Authorization of appropriations to the Secretary of Health and Human Services. 
Sec. 103. Authorization of appropriations to the Secretary of State. 
Sec. 104. Authorization of appropriations to the Attorney General. 
Sec. 105. Authorization of appropriations to the President. 
Sec. 106. Authorization of appropriations to the Secretary of Labor. 
Sec. 107. Authorization of appropriations to the Director of the Federal Bureau of Investigation. 
Sec. 108. Authorization of appropriations to the Secretary of Homeland Security. 
Sec. 109. Authorization of appropriations to the Administrator of the United States Agency for International Development. 
Sec. 110. Effective date; rule of construction. 
Title II—Other provisions 
Sec. 201. Eligibility of juvenile victims of trafficking in persons for interim assistance. 
Sec. 202. Model State legislation to define and prohibit acts relating to prostitution of children and trafficking in children. 
Sec. 203. Technical and conforming amendments.  
IAuthorizations of appropriations 
101.Authorization of appropriations in support of the Interagency Task Force to Monitor and Combat TraffickingSection 113(a) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(a)) is amended to read as follows: 
 
(a)Authorization of appropriations in support of the Task ForceTo carry out the purposes of sections 116(f) and 502B(h) of the Foreign Assistance Act of 1961 (as added by section 104), and sections 105(e), 105(f) and 110, there are authorized to be appropriated to the Secretary of State $5,500,000 for each of the fiscal years 2008 through 2010. In addition, there are authorized to be appropriated to the Office to Monitor and Combat Trafficking for official reception and representation expenses $3,000 for each of the fiscal years 2008 through 2010. . 
102.Authorization of appropriations to the Secretary of Health and Human Services 
(a)Protection and assistance for victims of trafficking in the United StatesSection 113(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(b)) is amended to read as follows: 
 
(b)Authorization of appropriations to the Secretary of Health and Human ServicesTo carry out the purposes of section 107(b) of this title, there are authorized to be appropriated to the Secretary of Health and Human Services $15,000,000 for each of the fiscal years 2008 through 2010. . 
(b)Grant program To develop, expand, and strengthen assistance programs for certain persons subject to traffickingSection 202(d) of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044a(d)) is amended to read as follows: 
 
(d)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2008 through 2010 to carry out the activities described in this section. . 
(c)Protection of juvenile victims of trafficking in personsSection 203(g) of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b(g)) is amended to read as follows: 
 
(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Health and Human Services to carry out this section $5,000,000 for each of the fiscal years 2008 through 2010. . 
103.Authorization of appropriations to the Secretary of StateSection 113(c) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(c)) is amended to read as follows: 
 
(c)Authorization of appropriations to the Secretary of State 
(1)Bilateral assistance to combat trafficking 
(A)PreventionTo carry out the purposes of section 106, there are authorized to be appropriated to the Secretary of State $10,000,000 for each of the fiscal years 2008 through 2010. 
(B)ProtectionTo carry out the purposes of section 107(a), there are authorized to be appropriated to the Secretary of State $10,000,000 for each of the fiscal years 2008 through 2010. 
(C)Prosecution and meeting minimum standardsTo carry out the purposes of section 134 of the Foreign Assistance Act of 1961 (as added by section 109), there are authorized to be appropriated $10,000,000 for each of the fiscal years 2008 through 2010 to assist in promoting prosecution of traffickers and otherwise to assist countries in meeting the minimum standards described in section 108 of this Act, including $250,000 for each such fiscal year to carry out training activities for law enforcement officers, prosecutors, and members of the judiciary with respect to trafficking in persons at the International Law Enforcement Academies. 
(2)Preparation of annual country reports on human rightsTo carry out the purposes of sections 116(f) and 502B(h) of the Foreign Assistance Act of 1961 (as added by section 104), there are authorized to be appropriated to the Secretary of State such sums as may be necessary to include the additional information required by that section in the annual Country Reports on Human Rights Practices, including the preparation and publication of the list described in subsection (a)(1) of that section. . 
104.Authorization of appropriations to the Attorney General 
(a)Protection and assistance for victims of trafficking in the United States; assistance to foreign countries To meet minimum standards for the elimination of traffickingSection 113(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(d)) is amended to read as follows: 
 
(d)Authorization of appropriations to Attorney GeneralTo carry out the purposes of section 107(b), there are authorized to be appropriated to the Attorney General $15,000,000 for each of the fiscal years 2008 through 2010. To carry out the purposes of section 134 of the Foreign Assistance Act of 1961 (as added by section 109), there are authorized to be appropriated to the President, acting through the Attorney General and the Secretary of State, $250,000 for each of fiscal years 2008 through 2010 to carry out training activities for law enforcement officers, prosecutors, and members of the judiciary with respect to trafficking in persons at the International Law Enforcement Academies. . 
(b)Program To reduce trafficking in persons and demand for commercial sex acts in the United StatesSection 201(c) of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044(c)) is amended to read as follows: 
 
(c)Authorization of appropriationsThere are authorized to be appropriated— 
(1)$2,500,000 for each of the fiscal years 2008 and 2010 to carry out the activities described in subsection (a)(1)(B)(i) and $2,500,000 for each of the fiscal years 2008 and 2010 to carry out the activities described in subsection (a)(1)(B)(ii); and 
(2)$1,000,000 for each of the fiscal years 2008 and 2010 to carry out the activities described in subsection (a)(2). . 
(c)Enhancing State and local efforts To combat trafficking in personsSection 204(d) of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044c(d)) is amended to read as follows: 
 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out this section $25,000,000 for each of the fiscal years 2008 through 2010. . 
105.Authorization of appropriations to the PresidentSection 113(e) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(e)) is amended to read as follows: 
 
(e)Authorization of appropriations to President 
(1)Foreign victim assistanceTo carry out the purposes of section 106, there are authorized to be appropriated to the President $15,000,000 for each of the fiscal years 2008 through 2010. 
(2)Assistance to foreign countries to meet minimum standardsTo carry out the purposes of section 134 of the Foreign Assistance Act of 1961 (as added by section 109), there are authorized to be appropriated to the President $15,000,000 for each of the fiscal years 2008 through 2010. 
(3)ResearchTo carry out the purposes of section 112A, there are authorized to be appropriated to the President $300,000 for each of the fiscal years 2008 through 2010. . 
106.Authorization of appropriations to the Secretary of LaborSection 113(f) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(f)) is amended to read as follows: 
 
(f)Authorization of appropriations to the Secretary of LaborTo carry out the purposes of section 107(b), there are authorized to be appropriated to the Secretary of Labor $10,000,000 for each of the fiscal years 2008 through 2010. . 
107.Authorization of appropriations to the Director of the Federal Bureau of InvestigationSection 113(h) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(h)) is amended to read as follows: 
 
(h)Authorization of appropriations to Director of the FBIThere are authorized to be appropriated to the Director of the Federal Bureau of Investigation, $15,000,000 for each of the fiscal years 2008 through 2010, to remain available until expended, to investigate severe forms of trafficking in persons. . 
108.Authorization of appropriations to the Secretary of Homeland SecuritySection 113(i) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110(i)) is amended to read as follows: 
 
(i)Authorization of appropriations to the Secretary of Homeland SecurityThere are authorized to be appropriated to the Secretary of Homeland Security, $18,000,000 for each of the fiscal years 2008 through 2010, to remain available until expended, for investigations by the Bureau of Immigration and Customs Enforcement of severe forms of trafficking in persons. . 
109.Authorization of appropriations to the Administrator of the United States Agency for International DevelopmentSection 102(b)(7) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7105(b)(7) note) is amended to read as follows: 
 
(7)Authorization of appropriationsThere are authorized to be appropriated to the Administrator of the United States Agency for International Development to carry out this subsection $2,500,000 for each of the fiscal years 2008 through 2010. .  
110.Effective date; rule of construction 
(a)Effective dateThe amendments made by this title take effect on October 1, 2007, or the date of the enactment of this Act, whichever occurs later. 
(b)Rule of constructionThe amendments made by this title shall not be construed to affect the availability of funds appropriated pursuant to the authorizations of appropriations under the Trafficking Victims Protection Act of 2000 (division A of Public Law 106–386; 22 U.S.C. 7101 et seq.) and the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164) before the date of the enactment of this Act. 
IIOther provisions 
201.Eligibility of juvenile victims of trafficking in persons for interim assistanceSection 107(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)) is amended by adding at the end the following new subparagraph: 
 
(F)Eligibility of juvenile victims of trafficking in persons for interim assistance 
(i)DeterminationWith respect to a person referred to in subparagraph (C)(ii)(I) who is seeking assistance under this paragraph, if credible evidence is presented on behalf of the person that the person has been subjected to an act or practice described in section 103(8), the Secretary of Health and Human Services shall promptly make a determination of the person’s eligibility for assistance under this paragraph. 
(ii)Exclusive authorityThe Secretary of Health and Human Services shall have exclusive authority in making determinations of eligibility under clause (i). . 
202.Model State legislation to define and prohibit acts relating to prostitution of children and trafficking in children 
(a)RequirementThe Attorney General shall prepare model legislation for use by the States to define and prohibit all acts relating to prostitution of children and trafficking in children for the purpose of labor or sexual exploitation. 
(b)AvailabilityNot later than 180 days after the date of the enactment of this Act, the Attorney General shall disseminate the model legislation prepared pursuant to subsection (a) to appropriate officials of each State and others, including the chief executive officer and legislative leaders of each State, and shall post the model legislation on the Web site of the Department of Justice for a period of not less than 2 years. 
(c)State definedIn this section, the term State means each of the several States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, the Virgin Islands, Guam, and American Samoa. 
203.Technical and conforming amendments 
(a)Division A of Public Law 106–386Sections 103(1) and 105(d)(7) of the Trafficking Victims Protection Act of 2000 (division A of Public Law 106–386) are each amended by striking Committee on International Relations and inserting Committee on Foreign Affairs. 
(b)Public Law 109–164Section 102(b)(6) and subsections (c)(2)(B)(i) and (e)(2) of section 104 of the Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164) are each amended by striking Committee on International Relations and inserting Committee on Foreign Affairs. 
 
